Title: Thomas Jefferson to James Madison, 30 March 1809
From: Jefferson, Thomas
To: Madison, James


          Dear Sir   Monticello Mar. 30. 09.
          Yours of the 19th came to hand by the last post; but that allows us so little time that I could not answer by it’s return. I had not before heard of mr Latrobe’s claim of Lenthall’s salary in addition to his own. that some of Lenthall’s duties must have fallen on him I have no doubt; but that he could have performed them all in addition to his own  so as to entitle himself to his whole salary, was impossible. Lenthall superintended directly the manual labors of the workmen, saw that they were in their places every working hour, that they executed their work with skill & fidelity, kept their accounts, laid off the work, measured it, made the laid off the centers & other moulds Etc if the leisure of mr Latrobe’s own duties allowed him to give one half or one third of his time to these objects, it is more than I had supposed. the whole of them we know occupied every moment of Lenthall, as laborious, as faithful, & as able in his line as man could be. this claim is subject to another consideration. it would be a bad precedent to allow the principal to discontinue offices indefinitely and absorb all the salaries on the presumption of his fulfilling the duties. it may sometimes happen that a place cannot be immediately & properly filled, or that the arrangements for suppressing it cannot be immediately taken; and as some extra service may in the mean time fall on others, some extra allowance may be just. but this interval should be reasonably limited & accounted for. on weighing these considerations with mr Latrobe’s explanations you will be able to judge what proportion of Lenthall’s salary should be allowed him. I must add that tho he is a masterly agent in the line of his emploiment, you will find that the reins must be held with a firmness that never relaxes.Colo Monroe dined & passed an evening with me since I came home. he is sincerely cordial: and I learn from several that he has quite separated himself from the junto which had got possession of him, & is sensible that they had used him for purposes not respecting himself always. he &  J.R. now avoid seeing one another, mutually dissatisfied. he solemnly disclaims all connection with the anomalous paper of the place & disapproves it. His only tie remaining is a natural one, & that is said to be loosened. I did not enter into any  material political conversation with him, & still less as to the present course of things because I shall have better opportunities on his return with his family, whom he is gone to bring permanently to his residence here, and I think the daughter is expected to make a part of his family during the summer at least. on the whole I have no doubt that his strong & candid mind will bring him to a cordial return to his old friends after he shall have been separated a while from his present circle, which separation I think is one of the objects of his removal from Richmond, with which place he expressed to me much disgust.
           On the 27th 28th 29th the thermometer was at 23. 21. 32. attended by a piercing N.W. wind, which rendered it as cold to our sensations as any day in winter had been.  the peach trees whose buds were so forward as to shew the colour of the blossom, have generally lost their fruit. those less forward are safe. for this fruit therefore all will depend on the forwardness or backwardness  of the situation this year. altho’ my situation is much forwarder than others, I have lost scarcely any thing. fears of injury to the wheat are entertained. I salute you with constant affection.
          
            Th:
            Jefferson
        